The indictment in this case contained two counts charging this appellant with distilling, making, or manufacturing alcoholic or spirituous liquors or beverages; and, with the possession of a still, etc., to be used for that purpose. There was a verdict of guilty as charged in count 1 of the indictment, and judgment of conviction was accordingly pronounced and entered, from which this appeal was taken.
Appellant first complains of the action of the court in overruling his motion for a continuance which was based upon the grounds that one Burrell Franklin, a witness for defendant, was absent. The court put the state upon a showing for this witness, and there appears no abuse of the discretion with which the court is invested in this connection. This insistence of error therefore cannot be sustained.
The corpus delicti was fully proven without dispute or conflict. Appellant insists that the court erred in refusing to him the general affirmative charge. Under the rule stated in Grimes v. State, 24 Ala. App. 378, 135 So. 652, the court was without authority to give said charge, as there were three witnesses whose testimony tended to connect this appellant with the operation of the still. The defendant denied all connection with the still and its operation. This made a question of fact for the jury to determine. *Page 408 
This court is not vested with pardoning powers. We find no error in any ruling of the trial court; the judgment of conviction from which this appeal was taken must therefore be affirmed.
Affirmed.
 *Page 408